OPINION
Opinion by
Chief Justice WRIGHT.
By letter dated November 27, 2012, the Court informed appellants the $175 required filing fee had not been paid. We instructed appellants to pay the filing fee within ten days of the date of the notice and cautioned them that failure to do so would result in dismissal of the appeal without further notice. See Tex.R.App. P. 42.3(c).
As of today’s date, appellants have not paid the required filing fee. Accordingly, we dismiss the appeal. See Tex.R.App. P. 42.3(c).